Case 2:19-cv-11745-AJT-EAS ECF No. 41-4, PageID.3661 Filed 04/16/21 Page 1 of 3
   Case 2:19-cv-11745-AJT-EAS ECF No. 41-4, PageID.3662 Filed 04/16/21 Page 2 of 3
Outdoor One Communications, LLC. v. Charter Township of Canton, Slip Copy (2021)




                                                                     A. Canton's Motion for Judgment on the Pleadings
                  2021 WL 807870                                  Canton's motion for judgment on the pleadings based on lack
    Only the Westlaw citation is currently available.             of jurisdiction is premature.
           United States District Court, E.D.
             Michigan, Southern Division.                         If filed at all, a Rule 12(c) motion must be filed “after the
                                                                  pleadings are closed.” Fed. R. Civ. P. 12(c). “Pleadings are
           OUTDOOR ONE                                            closed after the filing of the complaints, answers, and any
     COMMUNICATIONS, LLC., Plaintiff,                             replies ordered by the court.” Forest Creek Townhomes, LLC
                      v.                                          v. Carroll Prop. Mgmt., LLC, 695 F. App'x 908, 913 (6th Cir.
                                                                  2017) (citing 5C Wright & Miller, Fed. Prac. & Proc. § 1367).
              CHARTER TOWNSHIP
              OF CANTON, Defendant.                               Canton has yet to answer OOC's complaint. Pleadings are not
                                                                  closed, and Canton's 12(c) motion is premature.
                     Case No. 20-10934
                              |
                     Signed 03/03/2021                              B. Dismissal under Rule 12(b)(1)
                                                                  A court cannot sustain a Rule 12(b)(1) factual attack on a
Attorneys and Law Firms                                           complaint where the challenge to jurisdiction implicates the
                                                                  merits of plaintiff's complaint. See Gentek Bldg. Prod., Inc. v.
Donald Richard Sheff, II, Novi, MI, for Plaintiff.                Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007).
Kristin B. Kolb, Charter Township of Canton, Canton,
                                                                  The Sixth Circuit in Gentek held that if “an attack on subject
MI, Matthew J. Zalewski, Rosati Schultz Joppich &
                                                                  matter jurisdiction also implicates an element of the cause
Amtsbuechler, PC, Farmington Hills, MI, for Defendant.
                                                                  of action the district court should find that jurisdiction exists
                                                                  and deal with the objection as a direct attack on the merits of
                                                                  plaintiff's claim.” 491 F.3d 320, 330 (6th Cir. 2007).
ORDER DENYING DEFENDANT'S MOTION TO
DISMISS [ECF No. 8]
                                                                  Canton argues that OOC does not have standing to
Victoria A. Roberts, United States District Judge                 challenge Canton's Sign Ordinance, which is described in
                                                                  Canton Charter Township Code, Appendix A, Article 6A.00
 *1 Outdoor One Communications LLC (“OOC”) sues                   (the “Sign Ordinance”). Under traditional requirements of
Charter Township of Canton (“Canton”). It alleges that            standing, plaintiff must establish – among other things – an
Canton unconstitutionally denied its application to erect a       injury in fact, meaning an invasion of a legally protected
billboard on its property.                                        interest. Brandywine, Inc. v. City of Richmond, 359 F.3d 830,
                                                                  835 (6th Cir. 2004). Canton says OOC has no injury that is
Canton filed a Motion to Dismiss and/or for Judgment on the       redressable because the size regulations contained in § 6A.24
Pleadings [ECF No. 8]. It asks the Court to dismiss OOC's         of the Sign Ordinance and on which it relied to deny OOC's
complaint [ECF No. 1] pursuant to Rules 12(c), 12(b)(1), and      application, are “content-neutral” and permissible under the
12(b)(6) of the Federal Rules of Civil Procedure.                 First Amendment.

In response, OOC argues: (1) a 12(c) motion may not be            OOC disagrees. It says the Sign Ordinance defines a billboard
filed until pleadings close; (2) Canton's 12(b)(1) challenge is   as a sign which displays content “not related to the premise.”
a merits challenge not a factual attack; and (3) OOC's motion     This definition, OOC says, incorporates an on-premise/
is sufficiently pled, plausibly entitling it to relief.           off-premise distinction which unconstitutionally regulates
                                                                  categories of speech based on content.
The Court agrees with OOC and DENIES Canton's motion
to dismiss [ECF No. 8].                                           Whether § 6A.24's size restrictions are content neutral
                                                                  or content-based implicates the merits of OOC's First
                                                                  Amendment claim. Under these circumstances, Sixth Circuit


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
   Case 2:19-cv-11745-AJT-EAS ECF No. 41-4, PageID.3663 Filed 04/16/21 Page 3 of 3
Outdoor One Communications, LLC. v. Charter Township of Canton, Slip Copy (2021)


                                                                      Canton's enforcement of its Sign Ordinance and its denial of
precedent instructs the Court to assume jurisdiction.
                                                                      OOC's sign application. OOC says its claims are redressable
Dismissal under 12(b)(1) is improper.
                                                                      if the Court concludes that the ordinance unconstitutionally
                                                                      makes content-based distinctions, that the size requirements
   C. Dismissal under Rule 12(b)(6)                                   are not severable and the Court invalidates the Sign Ordinance
 *2 To avoid dismissal under Rule 12(b)(6), “a complaint              in its entirety.
must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’ ” Ashcroft   Tellingly, in its 12(b)(6) motion, Canton improperly relies
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.           almost exclusively on cases decided at summary judgment,
v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial            which requires a higher standard. At this stage of litigation,
plausibility when the plaintiff pleads factual content that           OOC need only plead plausible facts supporting an inference
allows the court to draw the reasonable inference that the            that Canton is liable. It does so.
defendant is liable for the misconduct alleged.” Id. “[A]
Rule 12(b)(6) motion should not be granted unless it appears          The Court DENIES Canton's motion to dismiss.
beyond doubt that the plaintiff can prove no set of facts
in support of his claim which would entitle him to relief.”           IT IS ORDERED.
Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007).

                                                                      All Citations
Plaintiff alleges sufficient facts to plausibly establish standing
and to substantiate its challenges to the various provisions          Slip Copy, 2021 WL 807870
of Canton's Sign Ordinance. OOC alleged it was injured by

End of Document                                                         © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
